DETAILED ACTION
	This Office action is in response to the filings of 20 May 2021.  Claims 19-33 are pending.  This application is a continuation of parent application no. 15/155,006, now US Patent 11,023,462.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-79, 11-13, and 19 of US Patent 11,023,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims are encompassed by the claims of US Patent 11,023,462.

	The following is a comparison of how the limitations of instant claim 19 relate to those of claim 1 of US Patent 11,023,462:

Instant Application
US Patent 11,023,462
Claim 19
Claim 1
19. A method of controlling a graphical user interface (GUI) having a plurality of GUI elements based on input from a single input GUI control element within a parent window, the method comprising:
1. A method of controlling a graphical user interface (GUI) having a plurality of GUI elements based on input from a single input GUI control element within a parent window, the method comprising:
	providing a view tree containing nodes corresponding to a view, the view including one or more of the plurality of GUI elements within the parent window, and the view tree being stored in memory;
	providing a view tree containing nodes corresponding to a view, the view including one or more of the plurality of GUI elements within the parent window, and the view tree being stored in memory;

	displaying the one or more of the plurality of GUI elements with original values within the parent window; 	determining presence of a node associated with a single input GUI control element in the view tree of the parent window;
	obtaining selectable items from a common column of a data table accessed by each of the one or more of the plurality of GUI elements and a single input GUI control element, the single input GUI control element being activated by a new selection of one or more of the selectable items in the single input GUI control element; and
	obtaining selectable items from a common column of a data table accessed by each of the one or more of the plurality of GUI elements and the single input GUI control element, the single input GUI control element being activated by a single input event corresponding to a new selection of one or more of the selectable items in the single input GUI control element; 
	in response to the new selection of one or more of the selectable items in the single input GUI control element, traversing the view tree;
	receiving an event from the single input GUI control element, the event corresponding to the single input event to the single input GUI control element of the selection one or more of the selectable item; and 
	in response to the received event, traversing the view tree;

	at each node of the view tree reached during the traversing, sending a notification signal of the event; 	determining, during the traversing, that one or more of the nodes are enabled nodes having listening for events from the single input GUI control element enabled;
	updating, for each enabled node of one or more enabled nodes, one or more of the displayed GUI elements associated with the enabled node by changing their respective original values to different values based on updated data obtained from a remote data source corresponding to the selection in the single input GUI control element of one or more of the selectable items, the updated data being obtained from the remote data source by performing operations including:
 	updating, for each enabled node of the enabled nodes, one or more of the displayed GUI elements associated with the enabled node by changing their respective original values to different values based on the notification signal received at the enabled node, the different values being based on updated data obtained from a remote data source corresponding to the selection in the single input GUI control element of one or more of the selectable items, the updated data being obtained from the remote data source by performing operations including:
	transmitting a filter value to a remote query processor, the filter value representing the selection in the single input GUI control element, and the remote query processor being remote from the GUI, and
	transmitting a filter value to a remote query processor, the filter value representing the selection in the single input GUI control element, and the remote query processor being remote from the GUI, and
	receiving the updated data from the remote query processor, the remote query processor providing the updated data by filtering the remote data source based on the filter value representing the selection in the single input GUI control element of one or more of the selectable items and determining the updated data based on a result of the filtering; and
	receiving the updated data from the remote query processor, the remote query processor providing the updated data by filtering the remote data source based on the filter value representing the selection in the single input GUI control element of one or more of the selectable items and determining the updated data based on a result of the filtering; and
	causing the updated GUI elements to be displayed with the different values in the parent window for interaction with a user, wherein the updated GUI elements are displayed in the parent window from at least just before the updating to at least just after the causing.
	causing the updated GUI elements to be displayed with the different values in the parent window for interaction with a user, wherein the updated GUI elements are displayed in the parent window from at least just before the updating to at least just after the causing, 


	whereby a GUI element of the updated GUI elements remains displayed before and after a displayed value therein is changed from the original value to the different value.


	Instant claims 20-22 are analogous in scope to instant claim 19, and as such are rejected under similar rationale.

	Instant claims 23-25 depend from instant claim 19, and recite limitations analogous in scope to those of claims 3, 5, and 6, respectively (which depend from claim 1), of US Patent 11,023,462.

The following is a comparison of how the limitations of instant claim 26 relate to those of claim 1 of US Patent 11,023,462:
Instant Application
US Patent 11,023,462
Claim 26
Claim 7
26.  A system for controlling a graphical user interface (GUID) having a plurality of GUI elements based on input from a single input GUI control element, the system comprising:
7. A system for controlling a graphical user interface (GUI) having a plurality of GUI elements based on input from a single input GUI control element, the system comprising:
	one or more hardware processors coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
	one or more hardware processors coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
	providing one or more view trees containing nodes corresponding to one or more views, the one or more views including one or more GUI elements of the plurality of GUI elements within one or more windows, and the one or more view trees being stored in memory;
	providing one or more view trees containing nodes corresponding to one or more views, the one or more views including one or more GUI elements of the plurality of GUI elements within one or more windows, and the one or more view trees being stored in memory;

	displaying the one or more GUI elements with original values within the one or more windows;
	obtaining selectable items from a common portion of data accessed by each of the one or more GUI elements and the single input GUI control element;
	obtaining selectable items from a common portion of data accessed by each of the one or more GUI elements and the single input GUI control element;
	receiving an event from the single input GUI control element, the single input GUI control element being activated by a new selection of one or more of the selectable items in the single input GUI control element, and the single GUI control element controlling multiple views within a parent window with one input/click from a user;
	receiving an event from the single input GUI control element, the event corresponding to a single input event to the single input GUI control element, the single input GUI control element being activated by the single input event which corresponds to a new selection of one or more of the selectable items in the single input GUI control element, and the single GUI control element in combination with the single input event to that single GUI control element controlling multiple views within a parent window with one input/click from a user;
	in response to the one input/click from the user, traversing the one or more view trees; and
	in response to the received event, traversing the one or more view trees; and
	at each node of the one or more view trees reached during the traversing: updating a node GUI element associated with a node by changing an original value displayed with the node GUI element to a different value, the different value being based on updated data obtained from a remote data source corresponding to the selection in the single input GUI control element, the updated data being received from a remote query processor, the remote query processor being remote from the GUI, and the remote query processor providing the updated data by filtering the remote data source based on the selection in the single input GUI control element of one or more of the selectable items; and
	at each node of the one or more view trees reached during the traversing: sending a notification signal of the event; when a node has listening for events from the single input GUI control element enabled, updating a node GUI element associated with the node by changing an original value displayed with the node GUI element to a different value based on the notification signal of the event, the different value being based on updated data obtained from a remote data source corresponding to the selection in the single input GUI control element, the undated data being received from a remote query processor, the remote query processor being remote from the GUI, and the remote query processor providing the undated data by filtering the remote data source based on the selection in the single input GUI control element of one or more of the selectable items; and
	causing the node GUI element to be displayed with the different value in the one or more windows for interaction with the user.
	causing the node GUI element to be displayed with the different value in the one or more windows for interaction with the user, the node GUI element remaining displayed in the one or more windows from at least just before the updating to at least just after the causing, 

	whereby a GUI element remains displayed before and after a displayed value therein is changed from the original value to the different value.


	Instant claims 27 and 28 recite limitations analogous in scope to those of patented claim 7, and as such are rejected under similar rationale.

	Instant claims 29-32 depend from instant claim 26, and are analogous in scope to patented claims 9 and 11-13, respectively (which depend from patented claim 7).

	Patented claim 14 recites limitations commensurate in scope to those of patented claim 7, but are directed towards a computer-readable medium as opposed to a system.  Therefore, instant claim 33 is rejected in view of patented claim 19, which depends from patented claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the parent window" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145